 

Exhibit 10.1

 

RESHAPE LIFESCIENCES INC.

CHANGE IN CONTROL PLAN

 

ARTICLE I

PURPOSE, ESTABLISHMENT AND APPLICABILITY OF THE PLAN

 

1.1 Establishment of the Plan

 

ReShape Lifesciences Inc., a Delaware corporation (the “Company”), established
this Change in Control Plan (the “Plan”) effective as of February 28, 2020 (the
“Effective Date”).

 

1.2 Purpose of the Plan

 

The Plan is intended to ensure that the Company will have the continued
dedication of certain key employees and members of the Board of Directors (the
“Board”) of the Company, notwithstanding the possibility or occurrence of a
Change in Control (as defined in the Company’s Second Amended and Restated 2003
Stock Incentive Plan, as amended (the “Stock Incentive Plan”)), to diminish the
distraction of such individuals that may occur by virtue of the personal
uncertainties and risks created by a potential or actual Change in Control, and
to provide such individuals with compensation upon a Change in Control that are
competitive with those of other similarly situated companies.

 

1.3 Applicability of the Plan

 

Subject to the terms of the Plan, the benefits provided by the Plan shall be
available to all those individuals who, on or after the Effective Date, have
entered into a Participation Agreement in substantially the form attached hereto
as Annex A, in each case as determined by the Board or the Compensation
Committee of the Board (the “Participants”).

 

1.4 Contractual Right to Benefits

 

The Plan establishes and vests in each Participant a contractual right to the
benefits to which the Participant is entitled pursuant to the terms and
conditions thereof, enforceable by the Participant against the Company.

 

ARTICLE II

ELIGIBILITY

 

2.1 Participation

 

The Company shall notify each eligible individual of his or her selection for
participation in the Plan by providing a Participation Agreement setting forth
the Target Percentage (as defined below) for the Participant and such other
terms, provisions and conditions not inconsistent with the Plan as shall be
determined by the Board or the Compensation Committee. Participation shall be
effective upon an eligible individual delivering a properly signed Participation
Agreement.

 



 

 

 

2.2 Duration of Participation

 

A Participant shall cease to be a Participant in the Plan as a result of an
amendment or termination of the Plan complying with Article V or when the
Participant ceases to be an employee of member of the Board, other than under
circumstances that entitle the Participant to the Change in Control Grant.

 

2.3 Release

 

A Participant’s right to receive the benefits under this Plan is subject to and
contingent upon the Participant’s timely execution, without subsequent
revocation, of a release of claims against the Company in a customary form and
reasonably acceptable to the Company.

 

ARTICLE III

CHANGE IN CONTROL GRANT

 

3.1 Change in Control Grant

 

In the event a Participant is continuously employed by the Company, or
continuously provides services to the Company as a member of the Board, until a
Change in Control, the Participant shall be entitled to receive, effective no
later than immediately prior to the effective time of the Change in Control, a
grant of shares of common stock, par value $0.001 per share of the Company (the
“Common Stock”), that would cause the total number of shares of Common Stock
owned by that Participant to equal that Participant’s Target Percentage, as set
forth in the Participation Agreement for such Participant (the “Change in
Control Grant”). For purposes of this Plan, “Target Percentage” means the
ownership percentage of a Participant determined by dividing (a) the total
number of shares of Common Stock owned by such Participant (on an as converted
basis) immediately prior to the effective time of the Change in Control by (b)
the total number of shares of Common Stock outstanding (on an as converted
basis) immediately prior to the effective time of the Change in Control,
assuming, in the case of both subsections (a) and (b) above, the conversion of
any outstanding shares of preferred stock and the exercise of any outstanding
warrants, stock options and other equity-based awards.

 

In connection with a Change in Control, the Compensation Committee in its sole
discretion may determine that any or all outstanding Change in Control Grants
will be canceled and terminated and that in connection with such cancellation
and termination the holder of such Change in Control Grant will receive for each
share of Common Stock subject to such Change in Control Grant a cash payment (or
the delivery of shares of stock, other securities or a combination of cash,
stock and securities with a fair market value (as determined by the Compensation
Committee in good faith) equivalent to such cash payment) equal to the
consideration received by stockholders of the Company in respect of a share of
Common Stock in connection with such Change in Control multiplied by the number
of shares of Common Stock subject to such Change in Control Grant.

 

3.2 Limitation on Payments Under Certain Circumstances

 

(a) Notwithstanding any other provision of the Plan, in the event that the
Participant becomes entitled to receive or receives any payments, options,
awards or benefits (including, without limitation, the monetary value of any
non-cash benefits and the accelerated vesting of stock awards) under the Plan or
under any other plan, agreement or arrangement with the Company, any person
whose actions result in a Change in Control or any person affiliated with the
Company or such person (collectively, the “Payments”), that may separately or in
the aggregate constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”)and the Treasury
regulations promulgated thereunder (“Section 280G”) and it is determined that,
but for this Section 3.2(a), any of the Payments will be subject to any excise
tax pursuant to Code Section 4999 or any similar or successor provision (the
“Excise Tax”), the Company shall pay to the Participant either (i) the full
amount of the Payments or (ii) an amount equal to the Payments reduced by the
minimum amount necessary to prevent any portion of the Payments from being an
“excess parachute payment” (within the meaning of Section 280G) (the “Capped
Payments”), whichever of the foregoing amounts results in the receipt by the
Participant, on an after-tax basis (with consideration of all taxes incurred in
connection with the Payments, including the Excise Tax), of the greatest amount
of Payments notwithstanding that all or some portion of the Payments may be
subject to the Excise Tax. For purposes of determining whether the Participant
would receive a greater after-tax benefit from the Capped Payments than from
receipt of the full amount of the Payments and for purposes of Section 3.2(c)
(if applicable), the Participant shall be deemed to pay federal, state and local
taxes at the highest marginal rate of taxation for the applicable calendar year.

 



 

 

 

(b) All computations and determinations called for by Section 3.2(a) shall be
made and reported in writing to the Company and the Participant by a third-party
service provider selected by the Company (the “Tax Advisor”), and all such
computations and determinations shall be conclusive and binding on the Company
and the Participant. For purposes of such calculations and determinations, the
Tax Advisor may rely on reasonable, good faith interpretations concerning the
application of Code Sections 280G and 4999. The Company and the Participant
shall furnish to the Tax Advisor such information and documents as the Tax
Advisor may reasonably request in order to make the required calculations and
determinations. The Company shall bear all fees and expenses charged by the Tax
Advisor in connection with its services.

 

(c) In the event that Section 3.2(a) applies and a reduction is required to be
applied to the Payments thereunder, the Payments shall be reduced by the Company
in a manner and order of priority that provides the Participant with the largest
net after-tax value; provided that payments of equal after-tax present value
shall be reduced in the reverse order of payment. Notwithstanding anything to
the contrary herein, any such reduction shall be structured in a manner intended
to comply with Section 409A.

 

3.3 Forfeiture of Change in Control Grant

 

Notwithstanding any other provision of the Plan to the contrary, if it is
determined by the Company that a Participant has violated the Company’s code of
conduct or code of ethics or violated any restrictive covenants contained in any
other Company plan or program or agreement between the Company and the
Participant, the Participant shall be required to repay to the Company an amount
equal to the economic value of all amounts already paid or provided to the
Participant under the Plan and the Participant shall forfeit all other
entitlements under the Plan. Additional forfeiture provisions may apply under
the Plan or other agreements between the Participant and the Company, and any
such forfeiture provisions shall remain in full force and effect.

 

ARTICLE IV

SUCCESSOR TO COMPANY

 

The Plan shall inure to the benefit of and be binding upon the Company and its
successors. The Company shall require any corporation, entity, individual or
other person who is the successor (whether direct or indirect by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
the business and/or assets of the Company to expressly assume and agree to
perform, by a written agreement in form and in substance satisfactory to the
Company, all of the obligations of the Company under the Plan. As used in the
Plan, the term “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform the Plan by operation of law, written agreement or otherwise.

 



 

 

 

ARTICLE V

DURATION, AMENDMENT AND TERMINATION

 

5.1 Duration

 

The Plan shall terminate ten (10) years from the Effective Date, unless (a) the
Plan is extended by the Board, (b) a Change in Control occurs while the Plan is
in effect, or (c) the Board terminates the Plan in accordance with Section 5.2.
If a Change in Control occurs while the Plan is in effect, the Plan shall
continue in full force and effect and shall not terminate or expire until after
all Participants who become entitled to any payments or benefits hereunder shall
have received such payments and benefits in full.

 

5.2 Amendment or Termination

 

The Board shall have the discretionary authority to amend the Plan in any
respect, including as to the removal or addition of Participants, and to suspend
or terminate the Plan at any time by action of a majority of the Board, unless a
Change in Control has occurred. If a Change in Control has occurred, the Plan
and the designation of Participants shall no longer be subject to amendment,
suspension or termination in any respect without the prior written consent of
each Participant to whom such action applies.

 

ARTICLE VI

MISCELLANEOUS

 

6.1 No Assignment

 

No interest of any Participant or spouse of any Participant or any other
beneficiary under the Plan, or any right to receive payment hereunder, shall be
subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind, nor may such
interest or right to receive a payment or distribution be taken, voluntarily or
involuntarily, for the satisfaction of the obligations or debts of, or other
claims against, a Participant or spouse of a Participant or other beneficiary,
including for alimony

 

6.2 Effect on Other Plans, Agreements and Benefits

 

Except to the extent expressly set forth herein, any benefit or compensation to
which a Participant is entitled under any agreement between the Participant and
the Company or any of its subsidiaries or under any plan maintained by the
Company or any of its subsidiaries in which the Participant participates or
participated shall not be modified or lessened in any way as a result of this
Plan, but shall be payable according to the terms of the applicable plan or
agreement.

 

6.3 Notice

 

For the purpose of the Plan, notices and all other communications provided for
in the Plan shall be in writing and shall be deemed to have been duly given when
actually delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the Company’s Chief Executive Officer
at the Company’s corporate headquarters address, and to the Participant at the
last address of the Participant on the Company’s books and records.

 



 

 

 

6.4 Employment Status

 

The Plan does not constitute a contract of employment or impose on the
Participant or the Company any obligation for the Participant to remain an
employee or change the status of the Participant’s employment or the policies of
the Company or its subsidiaries or affiliates regarding termination of
employment.

 

6.5 Plan Administration

 

The Plan shall be administered by the Board or the Compensation Committee of the
Board. The Board and or the Compensation Committee has all power and authority
necessary or convenient to administer the Plan, including, but not limited to,
the exclusive authority and discretion to: (a) construe and interpret the Plan;
(b) decide all questions of eligibility for and the amount of benefits under the
Plan; (c) prescribe procedures to be followed and the forms to be used by the
Participants pursuant to the Plan; and (d) request and receive from all
Participants such information as the Board or Compensation Committee determines
is necessary for the proper administration of the Plan.

 

6.6 Validity and Severability

 

The invalidity or unenforceability of any provision of the Plan shall not affect
the validity or enforceability of any other provision of the Plan, which shall
remain in full force and effect, and any prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

6.7 Section 409A

 

(a) General. The Plan is intended to comply with the requirements of Section
409A or an exemption or exclusion therefrom and, with respect to amounts that
are subject to Section 409A, shall in all respects be administered in accordance
with Section 409A. Any payments that qualify for the “short-term deferral”
exception or another exception under Section 409A shall be paid under the
applicable exception. Each payment of compensation under the Plan shall be
treated as a separate and distinct payment of compensation for purposes of
Section 409A and the right to a series of installment payments under the Plan
shall be treated as a right to a series of separated and distinct payments. All
payments to be made upon a termination of employment under the Plan may only be
made upon a “separation from service” under Section 409A. In no event may the
Participant, directly or indirectly, designate the calendar year of any payment
under the Plan.

 

(b) Delay of Payments. Notwithstanding any other provision of the Plan to the
contrary, if the Participant is considered a “specified employee” for purposes
of Section 409A (as determined in accordance with the methodology established by
the Company as in effect on the Participant’s date of termination), any payment
that constitutes nonqualified deferred compensation within the meaning of
Section 409A that is otherwise due to the Participant under the Plan during the
six (6) month period following the Participant’s separation from service (as
determined in accordance with Section 409A) on account of the Participant’s
separation from service shall be accumulated and paid to the Participant on the
first business day after the date that is six (6) months following the
Participant’s separation from service (the “Delayed Payment Date”). The
Participant shall not be entitled to interest or any other earnings on any cash
payments so delayed from the scheduled date of payment to the Delayed Payment
Date. If the Participant dies during the postponement period, the amounts and
entitlements delayed on account of Section 409A shall be paid to the personal
representative of the Participant’s estate on the first to occur of the Delayed
Payment Date or thirty (30) days after the date of the Participant’s death.

 



 

 

 

6.8 Governing Law

 

The validity, interpretation, construction and performance of the Plan shall in
all respects be governed by the laws of the State of Delaware, without reference
to principles of conflict of laws, except to the extent pre-empted by Federal
law.

 



 

 

 

ANNEX A

 

RESHAPE LIFESCIENCES INC.

CHANGE IN CONTROL PLAN

PARTICIPATION AGREEMENT

 

To: [Name of Participant]

Date: [__________], 20[__]

 

The Board has designated you as a Participant in the ReShape Lifesciences Inc.
Change in Control Plan, a copy of which is attached to this Participation
Agreement (this “Agreement”). The terms and conditions of your participation in
the Plan are as set forth in the Plan and in this Agreement. The terms defined
in the Plan shall have the same defined meanings in this Agreement. Pursuant to
terms of the Plan, the intent of the parties is to create a contractual
relationship in respect of the benefits and terms of the Plan. As a condition to
receiving certain benefits under the Plan, you must sign a release of claims in
the form provided by the Company. The variables relating to your Plan
participation are as follows:

 

Target Percentage: [●]%

 

The Change in Control Grant is subject to forfeiture or repayment as described
in the Plan if you have violated the Company’s code of conduct or code of ethics
or violated any restrictive covenants contained in your Release or any other
restrictive covenants contained in any other Company plan or program or
agreement between you and the Company.

 

If you agree to participate in the Plan on these terms and conditions, please
acknowledge your acceptance by signing below. Your failure to timely remit this
signed Agreement will result in your immediate removal from the Plan. Please
retain a copy of this Agreement, along with the Plan, for your records.

 

          Date:             (Signature)

 



 

 